Citation Nr: 1118180	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  00-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's service connection claim for left ear hearing loss.  He subsequently perfected an appeal of that decision.

In an April 2008 decision, the Board denied entitlement to service connection for bilateral hearing loss and remanded the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In the April 2008 decision, the Board noted that, although the Veteran initially filed a service connection claim for hearing loss in the left ear only, according to his notice of disagreement received in August 2006, the Veteran clarified that he intended to file a service connection claim for bilateral hearing loss.  The RO, in a November 2007 supplemental statement of the case, recharacterized the issue to reflect entitlement to service connection for bilateral hearing loss.  As such, in April 2008, the Board determined the recharacterization was proper and did not prejudice the Veteran.

Thereafter, the Veteran appealed the denial of service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court issued a Memorandum Decision in which the Board's decision as to the denial of service connection for bilateral hearing loss was vacated and remanded.  As such, the Board remanded the case in October 2010 for additional development in accordance with the Court's Memorandum Decision.  The case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the October 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that service connection for PTSD was granted in a March 2010 rating decision.  As such is a full grant of the benefit sought on appeal, the issue of entitlement to service connection for PTSD is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran failed to report, without good cause, for a scheduled VA examination that was necessary in order to assess the nature and etiology of his alleged bilateral hearing loss.  

2.  The Veteran does not have a current diagnosis of bilateral hearing loss as defined by VA regulations.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2006 letter, sent prior to the initial July 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that, in a June 2006 statement, the Veteran indicated that he had received a company physical in 1999 in which a hearing problem was noted, but he did not authorize VA to obtain such records.  Furthermore, he stated in May 2008 that he had reported his difficulty hearing to various physicians.  As such, in the October 2010 remand, the Board directed that Veteran be requested to identify any outstanding treatment records for his bilateral hearing loss and that the AOJ obtain all identified records for consideration in the Veteran's appeal.  Thereafter, in an October 2010 letter, the AOJ requested that the Veteran identify all VA and non-VA medical facilities where he had received treatment for his bilateral hearing loss and submit Authorization and Consent to Release Information to VA forms for any private facility.  To date, no response from the Veteran has been received.  Even so, the AOJ obtained updated treatment records from the VA facilities located in Birmingham and Tuscaloosa, Alabama.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied VA's duty to assist in this regard. 

The duty to assist also includes obtaining a medical examination or opinion when necessary to decide the claim.  In the October 2010 remand, the Board determined that, as the Veteran is competent to testify to in-service noise exposure and current decreased hearing, and his records suggest some loss of hearing, a VA examination and opinion regarding the nature and etiology of the Veteran's claimed bilateral hearing loss was necessary to decide the claim.  Therefore, in an October 2010 letter, the AOJ informed the Veteran that the VA medical facility nearest to him would be scheduling him for an examination in connection with his claim.  He was further notified that, if he could not keep the appointment or wanted to be rescheduled, he should contact the medical facility that provided the appointment notice as soon as possible.  The October 2010 letter also informed the Veteran that, when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  He was further provided with examples of good cause, which include, but are not limited to, illness or hospitalization, and death of a family member.  

The record reflects that the Veteran was scheduled for a VA examination in January 2011; however, he failed to report.  In a February 2011 Report of General Information, the AOJ noted that a phone call was attempted to the Veteran in order to determine the reason that he failed to report for his scheduled VA examination; however, there was no answer and voicemail was not available.  Furthermore, the Veteran was advised in the March 2011 supplemental statement of the case that he had failed to report for his scheduled VA examination; however, to date, no correspondence regarding such failure to report has been received from the Veteran.  

Therefore, the Board finds that the Veteran failed to report, without good cause, for his scheduled VA examination that was necessary in order to assess the nature and etiology of his alleged bilateral hearing loss.  VA regulations provide that, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (it is incumbent upon a Veteran to submit to VA examinations if he is applying for, or in receipt of, compensation).  Therefore, the Board has adjudicated the Veteran's claim for service connection for bilateral hearing loss based on the evidence of record. 

As indicated previously, the Board remanded this case in October 2010 in order to request that the Veteran identify any outstanding VA or non-VA treatment records relevant to his claimed bilateral hearing loss, obtain such identified records, and afford the Veteran a VA examination in order to determine the current nature and etiology of his claimed bilateral hearing loss.  As discussed in the preceding paragraphs, the Veteran was requested to identify any outstanding treatment records in an October 2010 letter, the AOJ obtained updated VA treatment records, and the Veteran was scheduled for a VA examination.  Therefore, the Board finds that the AOJ has substantially complied with the October 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran has contended that he had hearing loss following his military service where he was exposed to acoustic trauma as a result of duties in Vietnam, that such has gotten worse over the years, and he currently has the hearing of an 80-year-old man despite being over 20 years younger.  Therefore, he claims that service connection for bilateral hearing loss is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to hearing difficulty.  His December 1970 separation examination shows a diagnosis of minimal high frequency hearing loss of the left ear.  However, the pure tone thresholds in the frequencies between 500 and 4000 Hertz in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
0
5
0
10
15

Based on the these audiometric results, the audiogram upon separation revealed normal hearing for VA purposes.  See 38 C.F.R. § 3.385.   Even so, the Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

However, post-service records are negative for a current diagnosis of bilateral hearing loss as defined by VA regulations.  In this regard, on a May 1971 VA examination, no abnormalities of the ears were noted, and there was no indication that the Veteran was diagnosed with hearing loss at that time.  Additionally, at a VA examination in November 1984, while the Veteran complained about his hearing, there is no indication that he was diagnosed with hearing loss at that time.  Moreover, his post-service treatment records are negative for complaints, treatment, or diagnoses referable to hearing difficulty.  Significantly, no post-service evidence objectively demonstrates a current diagnosis of bilateral hearing loss as defined by VA regulations.

As indicated previously, the Veteran failed to report for his scheduled VA examination that was necessary in order to assess the nature and etiology of his alleged bilateral hearing loss.  See 38 C.F.R. § 3.655; Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991) (noting that that failure to cooperate by attending a requested VA examination may result in an adverse determination).  As such, findings pertinent to the existence of bilateral hearing loss for VA purposes which may have resulted from such examination cannot be considered and the remainder of the evidence is negative for a current diagnosis of bilateral hearing loss as defined by VA regulations.

Additionally, to the extent that the Veteran has alleged that he has a current bilateral hearing loss disability, the Board notes that the Veteran is competent to report observable symptoms such as hearing difficulties.  See Layno, supra.  However, a hearing loss disability for VA purposes is based on strict criteria obtained through objective testing.  The Veteran, as a layperson, is not competent to report that he meets VA's definition of hearing loss based on such testing as he does not have the requisite expertise to administer the test or interpret the results.  In this regard, the Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as diagnosing hearing loss under VA regulations is complex in nature, the Board finds that the Veteran is not competent to diagnose such disability.

Consequently, the Board finds that, while the Veteran was exposed to acoustic trauma during his military service, he does not have a current diagnosis of bilateral hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  Therefore, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.











(CONTINUED ON NEXT PAGE) 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


